DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
Status of the Claims
	Claims 2, 4- 5, and 9 are canceled.  
	Claims 1, 3, 12, 15, 18, and 19 are amended.  
	Claims 24- 27 are new.  
	Claims 1, 3, 6- 8, and 10-27 are currently pending.  
	Claims 1, 6- 8, and 10-27 are currently under consideration. 
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on Jun. 21, 2022 is being
considered by the examiner.
Status of Rejections
	Amended drawings were received on Jun. 21, 2022.  These drawings are acceptable. The objection is withdrawn.  
	The amendments to claims 1, 15, and 18 have overcome the previous objections. The objections are withdrawn.  
	112(a) – Removal of “preventing” in the amendment to claim 1 has overcome the rejection. The rejection to claims 1, 5- 8, and 10- 23 under 35 U.S.C. §112 (a) is withdrawn.  
	112(b) – The amendments to claims 12 and 19 have overcome the previous rejections. The rejections of claims 12 and 19 under 35 U.S.C. §112(b) are withdrawn.  
	102 – Applicants’ amendments have rendered the previous rejections under 35 U.S.C. §102 over: EVANS (WO 95/29697, on IDS), Pub: Nov. 9, 1995; LEA, US 2011/0059885 A1, Pub: Mar. 10, 2011; as evidenced by VENNING, British Journal of Dermatology; 167, pp. 1200-1214, Pub: 2012; WESTON-DAVIES, WO 2015/185760 A1, Pub: Dec. 10, 2015; HUNTER, WO 2014/160958, Pub: Oct. 2, 2014; and HAMER, US 2010/0105611 A1, Pub: Apr. 29, 2010 moot. 
	The amendments have necessitated a new ground of rejection.  
	103 – The previous rejections are moot. Three new grounds of rejection have been necessitated by the amendments.  
	Double Patenting – The previous rejections are moot. Two new grounds of rejection have been necessitated by the amendments.  

New Ground of Rejection 35 U.S.C. §102(a)(1)
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6- 8, 10- 11, 14- 15, 19- 23, and 26- 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NUNN, US 2012/0115773 A1, Pub: May 10, 2012, as evidenced by Bullous Pemphigoid_Nov.13, 2016.pdf, https://web.archive.org/web/20161113050120/https:// rarediseases.org/rare-diseases/bullous-pemphigoid/.  
	Claim interpretation: The functional limitations of the claims are being interpreted as characteristics and properties of administering at least 0.25 mg/kg and up to 20 mg/ kg (specification filed Jan. 2, 2020 teaches 2.5 and 0.25 mg/kg doses (p. 8, lines 14- 19); and 20 mg/ kg loading doses, p. 38, lines 15- 19 of), to a subject, a protein comprising or consisting of an amino acid sequence or a functionally equivalent fragment comprising at least 90% sequence identity with the amino acid sequence consisting of amino acids 19- 168 of SEQ ID NO: 2 (OmCI protein, specification, p. 6, lines 30-32). 
	Regarding claim 1, 6- 7, 13- 15, 19, 23, and 26- 27, Nunn teaches a method of treating a disease or condition mediated by a complement; including pemphigoid (which is a synonym for bullous pemphigoid, as evidenced by Bullous Pemphigoid_Nov.13, 2016.pdf, entire document; specifically, p.1, top), in a subject in need thereof. The method comprising administering a therapeutically effective dose (0.001- 50 mg/kg, wherein a physician will be able to determine the required dosage) of a peptide of SEQ ID NO: 3 ({OmCI, Title and [0034]- [0035]} having 100% sequence identity in both length and sequence with amino acids 19- 168 of instant SEQ ID NO: 2), to a patient in need thereof. ([0023]; [0006]; [0101]- [0109]; [0119]; [0035]; [0044]; claims,3, 11, 15- 16). 
	Regarding claim 8, Nunn teaches mutants of SEQ ID NO: 3, wherein at least 1 amino acid residue has been substituted (e.g., SEQ ID NO: 8, 99.3% sequence identity with amino acids 19- 168 of instant SEQ ID NO: 2) ([0039]- [0040]). 
	Regarding claim 10, Nunn teaches subcutaneous administration. ([0108]). 
	Regarding claim 11, Nunn teaches administration to humans. ([0105]).
	Regarding claims 13- 15, Nunn discloses daily doses (ranging between 0.001 – 50 mg/ kg), as indicated by patient presentation under the supervision of a physician. ([0119]).
	Regarding claim 20, Nunn discloses SEQ ID NO: 7, which has 99.4% sequence identity with the amino acid sequence of instant SEQ ID NO: 2, comprises the sequence of amino acids consistent with 19- 168 of instant SEQ ID NO: 2, and further comprises a signal sequence. ([0038]).
	Regarding claims 20-22, the “functional equivalent” limitations of claim 1 are written in the alternative form. As such, claims 20-22 are not required by the present claims, and are rendered moot by the rejection of independent claim 1, as written.
Claims 1, 6- 7, and 10- 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUNTER, WO 2014/160958, Pub: Oct. 2, 2014, as evidenced by Epidermolysis Bullosa_Published_Feb. 19, 2017, https://web.archive.org/web/20170219083638/https: //rarediseases.org/rare-diseases/epidermolysis-bullosa/; and Pemphigus_Published_Apr. 24, 2016, https://web.archive.org/web/20160424182953/https://rarediseases.org/rare-diseases/.
	Claim interpretation: The functional limitations of the claims are being interpreted as characteristics and properties of administering at least 0.25 mg/kg and up to 20 mg/ kg (specification filed Jan. 2, 2020 teaches 2.5 and 0.25 mg/kg doses (p. 8, lines 14- 19); and 20 mg/ kg loading doses, p. 38, lines 15- 19 of), to a subject, a protein comprising or consisting of an amino acid sequence or a functionally equivalent fragment comprising at least 90% sequence identity with the amino acid sequence consisting of amino acids 19- 168 of SEQ ID NO: 2 (OmCI protein, specification, p. 6, lines 30-32). 
	Regarding claims 1, 6- 7, 10- 15, and 19- 23, Hunter discloses a method for treating a human that has, is suspected of having, or is at risk for developing a complement-associated disorder comprising, subcutaneous administration of an effective amount – as determined by one of ordinary skill (medical practitioner); under different dosing schedules; and concentration ranges including 0.1 mg/ kg to 1000 mg/ kg and 0.1 mg/ kg- 100 mg/ kg – of a C5 antagonist, to a human in need of treatment thereof. (claims 39, 45, 52, 57, and 60- 61; p. 30, lines 10- 29).
	Specifically, Hunter claims C5 antagonist OmCI (GenBank: AAT65682.1: comprising 100% of both sequence of amino acids and length with the amino acid sequence consisting of amino acids 19-168 of instant SEQ ID NO: 2) as an appropriate C5 antagonist (therapeutic agent) for use in the methods. (claims 39 and 45); and recombinant OmCI (rev576) is a C5 antagonist. (pg. pg. 22, lines 11-12).  
	Hunter claims treatment of complement disorders including, in a closed group, epidermolysis bullosa (EB, which is a group of diseases comprising EBA, as evidenced by Epidermolysis Bullosa_Published_Feb. 19, 2017.pdf, entire document; specifically, p. 3, Causes section) and other complement disorders including pemphigus (which includes pemphigus IgA, also known as intraepidermal neutrophilic IgA dermatosis, wherein the defective antibodies are IgA {IgA mediated}, as evidenced by Pemphigus_Published_Apr. 24, 2016.pdf, entire document; specifically, p. 7, 2nd full ¶). (Abstract; claims 39, 45, 52, 57, 61- 62 and 69; pg. 3, line 27; pg. 34, lines 1-5). 
	Regarding claims 12- 13, Hunter claims reducing the serum concentration of CS by at least 40% (which encompasses > 40%); and specific doses may be as large as 35 mg/ml(claim 84, p.12, lines 16- 20).
	Regarding claims 14- 15, Hunter teaches once weekly for at least 6 months. (p. 12, lines 6- 16).
	Regarding claims 16- 18, Hunter teaches concomitant administration with corticosteroids, rituximab, and IVIG (all treatments for Pemphigus, as evidenced by Pemphigus_Published_Apr. 24, 2016.pdf, entire document; specifically, p. 10;). (pg. 33, lines 25-27; pg. 32, lines 5-6).
	Regarding claims 20-22, the “functional equivalent” limitations of claim 1 are written in the alternative form. As such, claims 20-22 are not required by the present claims, and are rejected because they are interpreted as comprising all of the limitations of the independent claim from which they depend, which has been rejected as anticipated by Hunter.
	Thus, Hunter anticipates claims 1, 6- 7, 10- 23.

New Grounds of Rejection - 35 USC§ 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6- 7, and 10- 25 are rejected under 35 U.S.C. 103 as being unpatentable over HUNTER, WO 2014/160958, Pub: Oct. 2, 2014, in view of Epidermolysis Bullosa_Published_Feb. 19, 2017, https://web.archive.org/web/20170219083638/https://rarediseases.org/rare-diseases/epidermolysis-bullosa/; and Pemphigus_Published_Apr. 24, 2016, https://web.archive.org/web/20160424182953/https://rarediseases.org/rare-diseases/.as applied to claims 1, 6- 7, and 10- 23 above, and further in view of Clinical Pharmacokinetics of Prednisone and Prednisolone  SpringerLink_Published Dec. 15, 2012.
	Claim interpretation: The functional limitations of the claims are being interpreted as characteristics and properties of administering at least 0.25 mg/kg and up to 20 mg/ kg (specification filed Jan. 2, 2020 teaches 2.5 and 0.25 mg/kg doses (p. 8, lines 14- 19); and 20 mg/ kg loading doses, p. 38, lines 15- 19 of), to a subject, a protein comprising or consisting of an amino acid sequence or a functionally equivalent fragment comprising at least 90% sequence identity with the amino acid sequence consisting of amino acids 19- 168 of SEQ ID NO: 2 (OmCI protein, specification, p. 6, lines 30-32).
	The disclosure of Hunter, as applied to claims 1, 6- 7, and 10- 23 are described above, and incorporated here in relation to the EB subspecies (EBA, as evidenced by Epidermolysis Bullosa_Published_Feb. 19, 2017.pdf, p. 3, Causes section); the functional limitations; and dosing protocols that would be obvious to one of ordinary skill in the art (a physician, as disclosed by Hunter, p. 30 lines 10- 39).
	Hunter does not teach Prednisone or Prednisolone.
	Pemphigus_Published_Apr. 24, 2016 teaches Rituximab, IVIG, and corticosteroids, such as prednisone for treatment of pemphigus (The broad disease category comprising Pemphigus IgA, See entire document).
	Regarding claims 24 and 25, Clinical Pharmacokinetics of Prednisone and Prednisolone SpringerLink_Published Dec. 15, 2012 teaches that both Prednisone and Prednisolone are interconvertible. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to use either prednisone or prednisolone as the corticosteroid for use in the combination treatments disclosed by Hunter for pemphigus IgA (also known as intraepidermal neutrophilic IgA dermatosis, wherein the defective antibodies are IgA {IgA mediated}, per Pemphigus_Published_Apr. 24, 2016.pdf, p. 7, 2nd full ¶) at the time of filing. One of ordinary skill applying the teachings of Hunter would have had a high expectation of successfully treating an IgA mediated dermatoses by the practice of the claims and teachings of Hunter. The modification amounting to a simple substitution of one known corticosteroid (prednisone) for another (Prednisolone). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1, 6- 7, and 10- 25 are rejected under 35 U.S.C. 103 as being unpatentable over HUNTER, WO 2014/160958, Pub: Oct. 2, 2014, in view of Epidermolysis Bullosa_Published_Feb. 19, 2017, https://web.archive.org/web/20170219083638/https://rarediseases.org/rare-diseases/epidermolysis-bullosa/; Pemphigus_Published_Apr. 24, 2016, https://web.archive.org/web/20160424182953/https://rarediseases.org/rare-diseases/; Clinical Pharmacokinetics of Prednisone and Prednisolone, SpringerLink_Published Dec. 15, 2012; as applied to claims 1, 6- 7, and 10- 25 above, and further in view of SKERRA, US 2010/0292130 A1, Pub: Nov. 18, 2010, on IDS.
	Claim interpretation: The functional limitations of the claims are being interpreted as characteristics and properties of administering at least 0.25 mg/kg and up to 20 mg/ kg (specification filed Jan. 2, 2020 teaches 2.5 and 0.25 mg/kg doses (p. 8, lines 14- 19); and 20 mg/ kg loading doses, p. 38, lines 15- 19 of), to a subject, a protein comprising or consisting of an amino acid sequence or a functionally equivalent fragment comprising at least 90% sequence identity with the amino acid sequence consisting of amino acids 19- 168 of SEQ ID NO: 2 (OmCI protein, specification, p. 6, lines 30-32).
	The teachings of the combined art, as applied to 1, 6- 7, and 10- 25 above are incorporated here.
	Hunter teaches apparent benefits of increasing the serum half-life of the C5 antagonist, such as lower doses to reach the same efficacy in treatment, less frequent dosing requirements, and enabling subcutaneous administration, which one of ordinary skill would recognize as presenting opportunities for patient self-administration. (claim 62, p. 15, lines 3- 5, and 15- 18; p. 9, line 28; p. 5, 25- p. 6, line 4).
	Hunter does not teach a PAS OmCI fusion protein.
	Regarding claims 21 and 22, Skerra discloses fusion peptides consisting of N-terminal additions of amino acid polymers comprising 10, 20, and 30 polymeric unit repeats. Skerra teaches repeats comprising the amino acid sequence ASPAAPAPASPAAPAPSAPA (SEQ ID NO: 18) fused to bioactive peptides; including, lipocalins, antibodies and Fab fragments. (See [0045]- [0046]; [0170], [0175], [0219]; [0051]- [0053], and [0074]). Further, SEQ ID NO: 18 consists of the amino acid sequence ASPAAPAPASPAAPAPSAPA (instant SEQ ID NO: 15). In addition, Skerra discloses PAS gene fragments, wherein PAS#1 corresponds to SEQ ID NO: 18. ([0161]); and the expression vector for fusion peptide PAS(#1)600-IFNa2b, comprising 30 repetitive copies of the amino acid sequence ASPAAPAPASPAAPAPSAPAA. (Fig. 1A). Further, Skerra discloses that the N-terminal addition of PAS(#1)600 to the biologically active component, IFNa2b, resulted in a 70 fold extended half-life to the active peptide itself. Skerra also teaches that the observed half-life effect of the fusion peptide is directly proportional to the length of the amino acid polymer component. ([0220]; Fig. 10). Finally, Skerra claims A biologically active fusion protein; to include lipocalins, side-chain variable fragments, antibodies and fab fragments, wherein the second domain comprises the amino acid sequence consisting of ASPAAPAPASPAAPAPSAPA (SEQ ID NO: 18). (See [0053]; claims 1, 5, 7, and 8).
	Therefore, one having ordinary skill in the art would have been motived to combine the known therapeutic protein of Hunter (OmCI), with the PAS sequences of Skerra to increase the half-life of the compositions used in the claimed and disclosed methods, in line with the perceived and apparent benefits taught by Hunter at the time of filing. One of ordinary skill applying the methods of treating complement associated disorders, as rendered obvious by the prior art, would have had a high expectation of successfully developing formulations capable of delivering effective doses of c5 antagonist, which would have a marked increase in half-life, requiring less frequent doses to maintain desired serum concentrations. Further, one of ordinary skill in the art would expect to successfully decrease serum C5 concentration and inhibit the presentation of specific complement associated conditions; such as specific subspecies of EB (e.g., EBA) and Pemphigus (e.g., Pemphigus IgA). 	Specifically, one would have been motivated to combine the teaching of a 70-fold increase in serum half-life (Skerra) with the C5 antagonist of Hunter to produce PAS(#1)600-OmCI/EV576/rev576; by known methods, resulting in an N-terminal modified fusion peptide meeting all of the claim limitations of instant claims 21-22 at the time of filing. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Thus, claims 1, 6- 7, and 10- 25 are rendered obvious.

Claims 1, 6- 7, and 10- 27 are rejected under 35 U.S.C. 103 as being unpatentable over HUNTER, WO 2014/160958, Pub: Oct. 2, 2014, in view of Epidermolysis Bullosa_Published_Feb. 19, 2017, https://web.archive.org/web/20170219083638/https://rarediseases.org/rare-diseases/epidermolysis-bullosa/; and Pemphigus_Published_Apr. 24, 2016, https://web.archive.org/web/20160424182953/https://rarediseases.org/rare-diseases/, Clinical Pharmacokinetics of Prednisone and Prednisolone, SpringerLink_Published Dec. 15, 2012., and SKERRA, US 2010/0292130 A1, Pub: Nov. 18, 2010, on IDS; as applied to claims 1, 6- 7, and 10- 25 above, and further in view of NUNN, US 2012/0115773 A1, Pub: May 10, 2012, and Bullous Pemphigoid_Nov.13, 2016.pdf, https://web.archive.org/web/20161113050120/https://rarediseases.org/rare-diseases/bullous-pemphigoid/.
	Claim interpretation: The functional limitations of the claims are being interpreted as characteristics and properties of administering at least 0.25 mg/kg and up to 20 mg/ kg (specification filed Jan. 2, 2020 teaches 2.5 and 0.25 mg/kg doses (p. 8, lines 14- 19); and 20 mg/ kg loading doses, p. 38, lines 15- 19 of), to a subject, a protein comprising or consisting of an amino acid sequence or a functionally equivalent fragment comprising at least 90% sequence identity with the amino acid sequence consisting of amino acids 19- 168 of SEQ ID NO: 2 (OmCI protein, specification, p. 6, lines 30-32).
	The teachings of Hunter and Skerra; as well as, the disclosed evidentiary references are incorporated herein as prior art. 
	The teachings and disclosure of Nunn are disclosed above and incorporated here.
	The prior art does not teach treatment of Pemphigoid.
	Regarding claims 26 and 27, Nunn teaches a method of treating pemphigoid (a synonym for bullous pemphigoid (BP), as previously disclosed above) comprising administering a composition comprising a protein comprising the amino acids in the sequence order of amino acids 19- 168 of instant SEQ ID NO: 2 (OmCI protein) to a human subject in need thereof. 
	Therefore, it would have been obvious to one having ordinary skill in the art to apply the methods of either Hunter or Nunn (as modified by the teachings of the prior art highlighted above) to treat AIBD in a human subject in need thereof, by administering a composition of any of the instant claims at the time of filing. Further, it would have been obvious to one having ordinary skill in the art, treating patients suspected of a condition in the differential diagnosis of Pemphigus (Pemphigus IgA), Pemphigoid (BP), or EB (EBA) to apply the combined methods to treat the symptoms of the suspected autoimmune blistering disease, either congenital or acquired; in addition to, any known complement disorder associated with an increase in serum C5. One of ordinary skill in the art applying the combined teachings to the treatment of complement associated disorders, including AIBDs of the specific species claimed in the instant application at the time of filing would do so with a high expectation of successfully decreasing the symptoms associated with the respective conditions. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Thus, claims 1, 6- 7, and 10- 25 are rendered obvious.
	As such, claims 1, 6-8, and 10- 27 are rendered obvious.  

New Grounds of Rejection - Double Patenting
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6-8, 10, 12, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 12-13, 17, 20 and 22 of U.S. Patent No. US 11,052,129 B2 (‘129), Pub: Jul. 6, 2021, in view of HUNTER, WO 2014/160958, Pub: Oct. 2, 2014, Epidermolysis Bullosa_Published_Feb. 19, 2017, https://web.archive.org/web/20170219083638/https://rarediseases.org/rare-diseases/epidermolysis-bullosa/; and Pemphigus_Published_Apr. 24, 2016, https://web.archive.org/web/20160424182953/https://rarediseases.org/rare-diseases/; Clinical Pharmacokinetics of Prednisone and Prednisolone  SpringerLink_Published Dec. 15, 2012., SKERRA, US 2010/0292130 A1, Pub: Nov. 18, 2010, on IDS, NUNN, US 2012/0115773 A1, Pub: May 10, 2012, and Bullous Pemphigoid_Nov.13, 2016.pdf, https://web.archive.org/web/20161113050120/https://rarediseases.org/rare-diseases/bullous-pemphigoid/.  
	Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are necessarily required to meet the limitations of the prior art.
	Claim interpretation: The functional limitations of the claims are being interpreted as characteristics and properties of administering at least 0.25 mg/kg and up to 20 mg/ kg (specification filed Jan. 2, 2020 teaches 2.5 and 0.25 mg/kg doses (p. 8, lines 14- 19); and 20 mg/ kg loading doses, p. 38, lines 15- 19 of), to a subject, a protein comprising or consisting of an amino acid sequence or a functionally equivalent fragment comprising at least 90% sequence identity with the amino acid sequence consisting of amino acids 19- 168 of SEQ ID NO: 2 (OmCI protein, specification, p. 6, lines 30-32).

	Regarding claims 1, 6-7, 10, 12, and 23, claim 1 of ‘129 recites a of treating a complement-mediated disease and/or disorder comprising administering to a subject known to have a complement C5 polymorphism and in need thereof a therapeutically effective amount of an agent that inhibits the classical complement pathway, the alternative complement pathway and the lectin complement pathway, wherein the agent is: i) a protein comprising an amino acid sequence having at least 90% sequence identity to amino acids 19 to 168 of 25 SEQ ID NO: 2, or ii) a protein comprising an amino acid sequence having at least 90% sequence identity to amino acids 1 to 168 of SEQ TD NO: 2, or iii) a fragment of the complement inhibitor polypeptide of SEQ ID NO: 2, wherein said fragment comprises six cysteine residues that are spaced relative to each other at a distance of 32 amino acids apart, 62 amino acids apart, 28 amino acids apart, 1 amino acid apart, and 21 amino acids apart as arranged from the amino terminus to the carboxyl terminus of SEQ ID NO: 2; and wherein the complement C5 polymorphism is an Arg88S polymorphism and decreases the effectiveness of eculizumab. 
	Regarding claims 1, and 6-8, Claims 3 and 4 of ‘129 recites the method of claim 1, wherein the agent that is administered is a protein comprising or consisting of a sequence at least 95% identical to amino acids 19 to 168 of the amino acid sequence in SEQ ID NO: 2 or a sequence at least 95% identical to amino acids 1 to 168 of the amino acid sequence in SEQ ID NO: 2. 
	Regarding claim 19, claims 12 and 13 of ‘129 recite complement-mediated autoimmune disease. 
	Regarding claim 11, claim 22 of ‘129 recites the method of claim 17, wherein the subject is a human.
	‘129 does not teach Epidermolysis bullosa aquisita (EBA), Pemphigoid, or IgA mediated dermatoses. 
	The teachings of Hunter and Skerra; as well as, the disclosed evidentiary references are incorporated herein as prior art. 
		The teachings and disclosure of Nunn are disclosed above and incorporated here.
	Nunn teaches a method of treating a complement mediated autoimmune disorder (pemphigoid (a synonym for bullous pemphigoid (BP), as previously disclosed above; and a known autoimmune blistering disease (AIBD)) comprising administering a composition comprising a protein comprising the amino acids in the sequence order of amino acids 19- 168 of instant SEQ ID NO: 2 (OmCI protein) to a human subject in need thereof. 
	Thus, ‘129, Hunter and Nunn all teach administration of the same protein for complement mediated autoimmune disorders. As such it would have been obvious at the time of filing to apply the methods of ‘129 to the conditions of Pemphigoid (synonym for Bullous Pemphigoid) – complement mediated autoimmune disorder as disclosed by Nunn –, Pemphigus (subspecies Pemphigus IgA), or Epidermolysis bullosa (EB) (subspecies EBA) – complement mediated autoimmune disorders as disclosed by Hunter at the time of filing. One of ordinary skill in the art applying the combined teachings to the treatment of complement mediated disorders, would expect to see a decrease in serum C5 in AIBD patients, upon administration of the protein taught in all of the above references as OmCI. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 
Therefore, claims 1, 6-8, 10, 12, and 23 are rejected as obvious variants of ‘129.

Claims 1, 6-8, 10-12, 14-17, 23, and 26- 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, and 12-14 of U.S. Patent No. US 9,192,648 B2 (‘648), Pub: Nov. 24, 2015, in view of HUNTER, WO 2014/160958, Pub: Oct. 2, 2014, in view of Epidermolysis Bullosa_Published_Feb. 19, 2017, https://web.archive.org/web/20170219083638/https://rarediseases.org/rare-diseases/epidermolysis-bullosa/; and Pemphigus_Published_Apr. 24, 2016, https://web.archive.org/web/20160424182953/https://rarediseases.org/rare-diseases/, Clinical Pharmacokinetics of Prednisone and Prednisolone  SpringerLink_Published Dec. 15, 2012., SKERRA, US 2010/0292130 A1, Pub: Nov. 18, 2010, on IDS NUNN, US 2012/0115773 A1, Pub: May 10, 2012, and Bullous Pemphigoid_Nov.13, 2016.pdf, https://web.archive.org/web/20161113050120/https://rarediseases.org/rare-diseases/bullous-pemphigoid/. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are necessarily required to meet the limitations of the prior art.
	Claim interpretation: The functional limitations of the claims are being interpreted as characteristics and properties of administering at least 0.25 mg/kg and up to 20 mg/ kg (specification filed Jan. 2, 2020 teaches 2.5 and 0.25 mg/kg doses (p. 8, lines 14- 19); and 20 mg/ kg loading doses, p. 38, lines 15- 19 of), to a subject, a protein comprising or consisting of an amino acid sequence or a functionally equivalent fragment comprising at least 90% sequence identity with the amino acid sequence consisting of amino acids 19- 168 of SEQ ID NO: 2 (OmCI protein, specification, p. 6, lines 30-32).
	Regarding claims 1, 6-8, 10-12, and 23, claim 1 of ‘648 recites a method of treating myasthenia gravis comprising administering subcutaneously to a human subject in need thereof a therapeutically effective amount of an agent that binds complement C5 protein comprising or consisting of amino acids 19 to 168 of SEQ ID NO: 2; (c) a protein comprising or consisting of an amino acid sequence having at least 95% sequence identity to amino acids 19 to 168 of SEQ ID NO: 2; or (d) a fragment of SEQ ID NO: 2, wherein said fragment comprises six cysteine residues that are spaced relative to each other at a distance of 32 amino acids apart, 62 amino acids apart, 28 amino acids apart, 1 amino acid apart, and 21 amino acids apart, respectively, as arranged from the amino terminus to the carboxyl terminus of SEQ ID NO: 2, wherein said fragment inhibits cleavage of CS by classical and alternative CS convertases. 
	Regarding claims 14 and 15, claim 4 of ‘648 recites the method according to claim 1, wherein the therapeutically effective amount is a dose from 1 mg/kg to 15 mg/kg; claim 12 of ‘648 recites the method according to claim 1, wherein the therapeutically effective amount is a dose from 1 mg/kg to 10 mg/kg; and claim 13 recites the method according to claim 1, wherein the therapeutically effective amount is a dose from 2 mg/kg to 8 mg/kg; and claim 14 of ‘648 recites the method according to claim 1, wherein the agent is administered on a daily basis.. 
	Regarding claims 1, 16, and 17, claim 6 of ‘648 recites the method according to claim 5, wherein the further drug is an immunosuppressive drug or prednisone. 
	‘129 does not teach Epidermolysis bullosa aquisita (EBA), Pemphigoid, or IgA mediated dermatoses. 
	The teachings of Hunter and Skerra; as well as, the disclosed evidentiary references are incorporated herein as prior art. 
		The teachings and disclosure of Nunn are disclosed above and incorporated here.
	Nunn teaches a method of treating a complement (C5) mediated autoimmune disorder (pemphigoid (a synonym for bullous pemphigoid (BP), as previously disclosed above; and a known autoimmune blistering disease (AIBD)) comprising administering a composition comprising a protein comprising the amino acids in the sequence order of amino acids 19- 168 of instant SEQ ID NO: 2 (OmCI protein) to a human subject in need thereof. 
	Thus, ‘648, Hunter and Nunn all teach administration of the same protein for complement mediated autoimmune disorders dependent on inhibition of the C5 classical and alternative pathways. 	As such it would have been obvious at the time of filing to apply the methods of ‘648 to the conditions of Pemphigoid (synonym for Bullous Pemphigoid) – complement (C5) mediated autoimmune disorder as disclosed by Nunn –, Pemphigus (subspecies Pemphigus IgA), or Epidermolysis bullosa (EB) (subspecies EBA) – complement (C5) mediated autoimmune disorders as disclosed by Hunter at the time of filing. 
	One of ordinary skill in the art applying the combined teachings to the treatment of complement mediated disorders, would expect to see a decrease in serum C5 in AIBD patients, upon administration of the protein taught in all of the above references as OmCI. Further, the administration of the same composition would be expected to act as an equivalent in vivo, due to the consistent structure and formulation across various dosing protocols, which would be obvious to one having ordinary skill in the art (a physician, as disclosed by Hunter, p. 30 lines 10- 39). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 
Therefore, claims 1, 5-8, 10-12, 23, and 26- 27 are rejected as obvious variants of ‘648.

Response to Arguments
	The above modified rejections and new grounds of rejection necessitated by the claim amendments have addressed Applicant arguments. 
	In addition, Applicants’ arguments have been addressed by the necessitated addition of additional references, with respect to the previous rejection over Hunter, hereby modified to address the added limitations of AIBD conditions: “pemphigoid” and “IgA mediated dermatoses”.  
 

Conclusion
	Summary of Claims: Claims 1, 6- 8, and 10- 27 are rejected.

	Applicant's amendment necessitated the new grounds of rejection presented in this Office
action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the
extension of time policy as set forth in 37 CFR l.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from
the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date
of this final action and the advisory action is not mailed until after the end of the THREE-MONTH
shortened statutory period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR l.136(a) will be calculated from the mailing
date of the advisory action. In no event, however, will the statutory period for reply expire later than
SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner
can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https:/ /patentcenter.uspto.gov. Visit
https:/ /www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https:/ /www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658